PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/969,688
Filing Date: 19 Aug 2013
Appellant(s): Dawkes et al.



__________________
Jack P. Friedman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on June 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues for Step 2A Prong One, that (1) “that the human mind cannot practically display a graph on a display a graph on a display device to a user. […] Appellant asserts that it is physically impossible to display a graph on a display device to a user using pencil and paper.” (pages 14-15) and (2) “Appellant asserts that there is no limitation recited in independent claims 1, 8 and 14 that falls within any of the Examiner’s identified categories or Organizing Human Activity, namely contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations.” (Pages 15-16).

In response to Appellant’s argument (1), the Examiner respectfully disagrees. The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a computer processor displaying, on the display device coupled to the computer processor, the graph to the user, said displaying the graph to the user depicting parameters pertaining to a current state, a modelled state, and a target state for the organization, wherein the current state pertains to current capabilities of the organization, wherein the target state pertains to capabilities that the organization wants to possess at an end of a specified period of time, wherein the modelled state is a state of conformity by the organization to required characteristics, wherein the graph depicts the parameters for each capability of a plurality of capabilities of the organization,  wherein the graph comprises a three-dimensional perspective view of an alignment of a first capability of the plurality of capabilities with respect to an information technology (IT) capability of the organization, and wherein said displaying the graph to the user comprises:
plotting, on the graph on the display device, a grey set of converging pathways that depict the alignment of the first capability vertically and the IT capability horizontally;
plotting, on the graph on the display device, a solid line oriented as a rising diagonal line within the converging pathways, said solid line denoting an ideal path in which the first capability equals the IT capability; and
plotting, on the graph on the display device, a dark line segment within the converging pathways and just below the solid line, said dark line segment being a projected path between the modelled state and the target state, said dark line segment denoting a most desired path along which the IT capability is slightly ahead of the first capability just below the solid line.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including observation, evaluation, judgement, and/or opinion).  The data gathering i.e., parameters pertaining to a current state, a modelled state and a target state for an organization and decision making/evaluation/analysis i.e., plotting the parameters to align a first capability of the plurality of capabilities with respect to an information technology (IT) capability of the organization, are examples of mental processes.  See also claims 3, 5, 10-12, 16 and 18 which are more examples of mental processes i.e., evaluation. As per Miriam Webster dictionary (https://www.merriam-webster.com/dictionary/plot) plotting is being defined as “to mark a note on or as if on a map or chart”, “to locate (a point) by means of coordinates” and “to locate (a curve) by plotted points”. The plotting steps of displaying a graph can be performed by a human mind since a user may use a processor as a tool to input parameters, and then, the processor will display the graph or a user with a pen/pencil and paper 
In response to Appellant’s argument (2), the Examiner respectfully disagrees. As explained above the abstract idea is indicated by non-boldface font and additional limitations indicated by boldface font. Claims 1, 8 and 14 recites an abstract idea falling within the Guidance's subject-matter grouping to the group of certain methods of organizing human activity including commercial and legal interactions such as agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations since claims 1, 8 and 14 recite parameters pertaining to capabilities of an organization  as current capabilities i.e., current state, capabilities that the organization wants to possess at an end of a specified period of time i.e., target state and a state of conformity by the organization to required characteristics i.e., modelled state. Then, the displayed graph illustrates an alignment of the first capability of the plurality of capabilities with respect to an information technology (IT) capability of the organization, a solid line denoting an ideal path in which the first capability equals the IT capability and a dark line segment denoting a most desired path along with the IT capability. Claims 3, 5, 10-12, 16 and 18 describes the analysis of the organization’s parameters and progression towards the on-demand capabilities model and claims 24-26 describes metrics associated with a degree of change for the organization to achieve the target state and to a degree to implement the on-demand capability lags both in view of the IT capability. 
Performance and compliance metrics of an organization are analyzed and this speaks to an assessment of business relations. (i.e., certain method of organizing human activity). Therefore, independents claims 1, 8 and 14 recite an abstract idea.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.